      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 1 of 10 PageID #:1




                        ‘IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ANNITRE EDISON,                                 )
                                                 )
              Plaintiff,                         )             Case No.: 20-CV-2484
                                                 )
              v.                                 )             JURY TRIAL DEMAND
                                                 )
 TYSON FOODS, INC.,                              )
                                                 )
              Defendant.                         )

                                          COMPLAINT

       Now comes Plaintiff, Annitre Edison (hereinafter, “Edison” or “Plaintiff”), by and through

her attorneys, Jaz Park and Richard J. Gonzalez, of The Law Offices of Chicago-Kent College of

Law, and for her Complaint against Defendant, Tyson Foods, Inc., (hereinafter, “Tyson” or

“Defendant”), states as follows:


                                   NATURE OF THE ACTION

       1.      This is an action for damages and equitable relief related to Plaintiff’s employment

with Tyson Foods, Inc. to redress Defendant’s violation of Plaintiff’s rights guaranteed under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e) et seq.

                                   JURISDICTION AND VENUE

       2.      Jurisdiction of this Court is invoked pursuant to the provisions of 42 U.S.C.§

2000(e)-5 and 28 U.S.C. § 1331.

       3.      Venue is appropriate in this judicial district under 28 U.S.C. § 1391(b) because

Defendant’s place of business is in this judicial district, and a substantial amount of the events

giving rise to this Complaint occurred herein.
      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 2 of 10 PageID #:2




       4.      Plaintiff has met all administrative prerequisites to the suit in that she timely filed

a charge of discrimination against Defendant with the Equal Employment Opportunity

Commission (“EEOC”) on September 10, 2019. Plaintiff is eligible to file the complaint 90 days

following the date of the issuance of the Right to Sue on February 7, 2020, and file this complaint

within the limitation of 42 U.S.C. § 2000(e) et seq. (See Exhibit A)


                                            PARTIES

       5.      Plaintiff was born on March 5, 1975, and is a female citizen of the United States of

America who resided within this judicial district. For a period of time in the excess of sixteen

years, Plaintiff was employed by the Defendant, with her most recent position as a Senior Director

of Information Technology.

       6.      Defendant Tyson Foods, Inc. is a multinational food processing corporation, with

one of its corporate offices located in Chicago, Illinois. At all relevant times, Defendant was an

employer pursuant to Title VII.


                            FACTS COMMON TO ALL COUNTS

       7.      In January 2003, Plaintiff was hired by Defendant as a Senior Programmer in the

Business Systems Department.

       8.      For a period of time in the excess of sixteen years, from January 2, 2003 to January

25, 2019, Plaintiff was a full-time employee of Defendant.

       9.      Plaintiff was terminated from employment on January 25, 2019 by Ryan M. Earley,

Defendant’s Vice President of Information Technology.

       10.     In March 2009, Plaintiff was promoted to Senior Manager, Applications Services.

Two years later, in August 2011, Plaintiff was promoted to the position of Senior Manager,

Applications Technology reporting to the Director, Infrastructure Services and Operations.
      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 3 of 10 PageID #:3




       11.     On or around November 05, 2017, Plaintiff was promoted to Senior Director of

Information Technology, and Plaintiff relocated from Missouri to work at Defendant’s corporate

office in Chicago, Illinois.

       12.     Throughout Plaintiff’s employment with Defendant, Plaintiff was consistently

recognized as a key contributor in enterprise-wide projects and earned multiple awards that were

given “on a highly selective basis,” which include but not limited to the “Project Completion

Award” and the “Special Retention Award.”

       13.     During Plaintiff’s tenure with Defendant, her job performance at all relevant times

met or exceeded Defendant’s legitimate performance expectations.

       14.     During the course of her tenure, she received positive annual performance reviews.

       15.     Plaintiff’s direct responsibilities were divided between Defendant’s corporate

offices in Illinois and Arkansas.

       16.     Plaintiff's supervisor, Ryan Earley, was aware that although Plaintiff had to

“manag[e] travel between Chicago and Arkansas for [a] project,” her family, including her

children, continued residing in St. Louis, Missouri.

       17.     As a Senior Director, Plaintiff had oversight of a thirty to forty-million-dollar

budget and managed fourteen direct reports and over eighty indirect reports. Furthermore,

throughout Plaintiff's employment, her managers recognized Plaintiff as an employee who

“outperform[ed] [the] business’ expectations” while “balanc[ing] a variety of activities.”

       18.     There were only a few visible African American female employees at her

management level or above at Defendant organization, and especially true for the IT Department.

       19.     In April 2018, Defendant selected Plaintiff as its keynote speaker to represent them

at the “2018 Woman in IT Conference'' at the University of Arkansas, which was a two-day
      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 4 of 10 PageID #:4




conference focused on empowering and encouraging women to pursue their passion in the field of

technology and technology-related business professions.

       20.     In December 2018, Plaintiff held a typical, quarterly meeting for her entire

employee team. At this meeting, food is typically offered to the employees.

       21.     Soon after the meeting, she was informed that she was in violation of the recently-

announced company policy against holiday parties and gifts.

       22.     Around the same time, a colleague by the name of Kelly Fulscher, who was the

Senior Manager of Trade, and a non-African American woman, also held a similar meeting for

employees.

       23.     Plaintiff’s quarterly meeting was attended by her team employees and the Chief

Technology Officer (CTO), Scott Spradley.

       24.     Prior to Plaintiff’s termination, there was discussion with Spradley about Plaintiff’s

potential promotion to a more senior position.

       25.     Plaintiff was recognized as a manager who “consistently shar[ed] credit and

celebrat[ed] her teams’ successes, ensuring that the entire team kn[ew] they [were to] be rewarded

for good work.”

       26.     Despite Plaintiff’s leadership and performance history, subsequent to the meeting,

she was informed that there was an investigation related to her violation of the company policy

against holiday parties and gifts.

       27.     One of Defendant’s justifications for Plaintiff’s termination was that at the

December 2018 quarterly meeting, Plaintiff distributed attire with the “Tyson’s” company logo.

       28.     Such attire is typically distributed for marketing purposes. Employees even receive

special stipends for this purchase.
      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 5 of 10 PageID #:5




       29.     Plaintiff was subjected to a “random audit,” alleged to have violated seventeen

company policies, and then abruptly terminated on January 25, 2019 by Ryan Earley, Defendant’s

Vice President of Information Technology.

       30.     The termination letter refers to Standards of Behavior Management Policy

regarding criminal activity:

               - 4.3 Management Team Members who are either arrested or placed under
               investigation for any job-related offense, whether felony or misdemeanor
               (emphasis added), will be placed on suspension………For the purposes of this
               policy, job-related offenses include, but are not limited to, offenses involving theft,
               fraud, or violence.
                       o 4.3.1 If the Team Member is found guilty, admits guilt, or the
                       Company reasonably believes after its investigation that the Team
                       Member is guilty, with regard to a job-related offense, the Team
                       Member will be disciplined, up to and including termination.

       31.     The termination letter stated the policy as one she had violated, alleging she

engaged in criminal misconduct but failed to provide details on the factual allegations.

       32.     Plaintiff was not provided records nor further details of the allegations, nor was she

provided with an opportunity to respond to or appeal the termination decision.

       33.     Given Plaintiff’s tenure and significant role in contributing to Defendant's business

success, it was a reasonable expectation that Plaintiff would have been notified of any policy

violations and provided the opportunity to take necessary steps to remedy those issues.

       34.     However, not once prior to the investigation notice was a concern raised about

issues with Plaintiff’s travel and expense submissions.

       35.     At the time of termination, despite the typical practice for management level

employees at her level or above, Plaintiff was not provided with a severance agreement.

       36.     Plaintiff fared worse treatment than other non-African American or non-female

similarly situated employees, including management employees.
      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 6 of 10 PageID #:6




             a. Other non-African American or non-female similarly situated employees, including

                management employees, did not face discipline for employee food expenses in

                December or for distributing attire with the “Tyson’s” company logo;

             b. Other non-African American or non-female similarly situated employees, including

                management employees, did not face discipline for comparable violations

                referenced in the termination letter;

             c. Other non-African American or non-female employees, including management

                employees, were not subjected to random audits nor disciplined nor terminated for

                similar types of travel and expense submissions;

             d. Other non-African American or non-female employees, including management

                employees, were not subjected to criminal language, or unfounded allegations of

                criminal misconduct, for similar types of violations;

             e. Other non-African American or non-female employees, including management

                employees, upon separation from the company, received severance agreements.


                                   COUNT I
             TITLE VII DISCRIMINATION BASED ON SEX- TERMINATION

       37.      Plaintiff realleges paragraphs 1-36 and incorporates the same by reference as

though fully set out in this Count I.

       38.      Plaintiff is an African American female and therefore a member of a protected class

pursuant to Title VII.

       39.      Plaintiff met or exceeded Defendant’s legitimate performance expectations at all

relevant times throughout her employment.
      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 7 of 10 PageID #:7




       40.       Plaintiff was terminated for allegedly violating travel and expense policies, while

other non-female employees in similarly situated positions did not face discipline for comparable

violations.

       41.       Defendant’s announced reason for Plaintiff’s termination constituted a pretext for

unlawful sex discrimination.

       42.       In terminating Plaintiff’s employment, Defendant treated Plaintiff differently than

similarly situated non-female employees because the travel and expense policies were

inconsistently enforced.

       43.       The forgoing conduct constituted unlawful sex discrimination in violation of

Plaintiff’s rights guaranteed under Title VII of the Civil Rights Acts of 1964.

       44.       The discriminatory conduct of Defendant’s agents, including Earley, was

intentional and malicious, making punitive or exemplary damages necessary to punish him and

deter other management employees in similar positions of authority from like misconduct.

       45.       Investigatory audits should not be used as discriminatory tools by Defendant’s

agents, and make punitive or exemplary damages necessary.

       46.       As a proximate result of the foregoing facts, Plaintiff has suffered the loss of her

position, lost wages, the value of lost benefits, incidental damages, pain and suffering in the form

of emotional distress, anxiety, embarrassment, humiliation, and loss of status and self-esteem.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court to:

              A. Enter judgement finding that Defendant discriminated against Plaintiff on the basis

                 of sex in violation of Title VII;

              B. Reinstate Plaintiff to her prior position or a comparable position;
      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 8 of 10 PageID #:8




             C. Award Plaintiff damages for lost wages and employment benefits that she would

                have received but for the discriminatory acts and practices of Defendant;

             D. Award Plaintiff compensatory and punitive damages in an appropriate amount;

             E. Award Plaintiff attorney’s fees and all costs and expenses associated with this

                litigation; and

             F. Such other relief as this Court deems just and appropriate.


                                  COUNT II
           TITLE VII DISCRIMINATION BASED ON RACE - TERMINATION

       47.      Plaintiff realleges paragraphs 1-36 and incorporates the same by reference as

though fully set out in Counts I and II.

       48.      Plaintiff is an African American female and therefore a member of a protected class

pursuant to Title VII.

       49.      Plaintiff met or exceeded Defendant’s legitimate performance expectations at all

relevant times throughout her employment.

       50.      Plaintiff was terminated for allegedly violating travel and expense policies, while

other non-African American employees in similarly situated positions did not face discipline for

comparable violations.

       51.      Defendant’s announced reason for Plaintiff’s termination constituted a pretext for

unlawful race discrimination.

       52.      In terminating Plaintiff’s employment, Defendant treated Plaintiff differently than

similarly situated non-African American employees because the travel and expense policies were

inconsistently enforced.

       53.      The forgoing conduct constituted unlawful race discrimination in violation of

Plaintiff’s rights guaranteed under Title VII of the Civil Rights Acts of 1964.
      Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 9 of 10 PageID #:9




       54.      The discriminatory conduct of Defendant’s agents, including Earley, was

intentional and malicious, making punitive or exemplary damages necessary to punish him and

deter other management employees in similar positions of authority from like misconduct.

       55.      Investigatory audits should not be used as discriminatory tools by Defendant’s

agents, and make punitive or exemplary damages necessary.

       56.      As a proximate result of the foregoing facts, Plaintiff has suffered the loss of her

position, lost wages, the value of lost benefits, incidental damages, pain and suffering in the form

of emotional distress, anxiety, embarrassment, humiliation, and loss of status and self-esteem.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court to:

             A. Enter judgement finding that Defendant discriminated against Plaintiff on the basis

                of race in violation of Title VII;

             B. Reinstate Plaintiff to her prior position or a comparable position;

             C. Award Plaintiff damages for lost wages and employment benefits that she would

                have received but for the discriminatory acts and practices of Defendant;

             D. Award Plaintiff compensatory and punitive damages in an appropriate amount;

             E. Award Plaintiff attorney’s fees and all costs and expenses associated with this

                litigation; and

             F. Such other relief as this Court deems just and appropriate.



       PLAINTIFF DEMANDS TRIAL BY JURY.

                                                Respectfully submitted,

                                                ANNITRE EDISON
Case: 1:20-cv-02484 Document #: 1 Filed: 04/23/20 Page 10 of 10 PageID #:10




                                  By: /s/__Jaz Park______________
                                          Jaz Park
                                          Attorney for Plaintiff




  JAZ PARK
  Attorney for Plaintiff
  LAW OFFICES
  CHICAGO-KENT COLLEGE OF LAW
  565 W. Adams Street, Suite 600
  Chicago, Illinois 60661
  Tel.: (872) 588-0440
  Jaz.park@kentlaw.edu
  Attorney No: 6302708

  RICHARD J. GONZALEZ
  Attorney for Plaintiff
  LAW OFFICES
  CHICAGO-KENT COLLEGE OF LAW
  565 West Adams Street, Suite 600
  Chicago, Illinois 60661
  Tel.: (312) 906-5079
  rgonzale@kentlaw.iit.edu
  Attorney No: 24155
